104 U.S. 767 (____)
UNITED STATES
v.
BABBITT.
Supreme Court of United States.

*768 The Solicitor-General for the United States.
Mr. William Penn Clarke for the appellee.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The question presented to the court below on the trial of this case was, whether in the computation of longevity pay for an officer of the army of the United States, under the provisions of sect. 7 of the act of June 18, 1878, c. 263 (20 Stat. 145), his period of service as a cadet at West Point was to be taken into account. The court decided it was not, and an elaborate opinion to that effect was filed; but the record shows that, after the decision was announced, a pro forma judgment was rendered, with the consent of the Attorney-General, in favor of the claimant. This is stated in the judgment to have been done because the case was one of a class, and the claimant, if judgment should be given against him, could not appeal. In Pacific Railroad v. Ketchum (101 U.S. 289), we decided that when a decree was rendered by consent, no errors would be considered here on an appeal which were in law waived by such a consent. In our opinion, this case comes within that rule. The consent to the judgment below was in law a waiver of the error now complained of. For this reason the judgment below must be affirmed; and it is
So ordered.